Citation Nr: 1412704	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of right femur stress fracture.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981 and September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The issues of entitlement to service connection for residuals of right femur stress fracture and a vision condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus had its onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that his tinnitus results from acoustic trauma during his service in the United States Marine Corps as an infantry weapons repairman.  He reports that it started in the late 1970s or early 1980s.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board acknowledges that the Veteran was afforded a VA examination in November 2009 to assess the nature and etiology of the claimed tinnitus.  However, when asked to provide an opinion as to whether any tinnitus found at the audio examination is due to in service acoustic trauma, the examiner stated, "The veteran's MOS is one where tinnitus might be expected to develop.  However, without signs of a significant threshold shift during service and without documentation, the issue is one of mere speculation."  As this opinion is inadequate for adjudication purposes, it cannot serve as the basis of a denial of entitlement to service connection benefits.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral high frequency sensorineural hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted. 


REMAND

Though the record contains some service treatment records (STRs) the National Personnel Records Center (NPRC) confirms that, regrettably, the remainder of the Veteran's service records are unavailable for review.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims while in service in 1981 or 1982, paint stripper splashed into his face and damaged his eyes.  The Veteran reports that he has experienced difficulty with his vision since the incident occurred.  The Veteran believes that as a result of the damage caused by the paint stripper that he has a buildup of scar tissue on his eyes.  An April 2010 VA treatment record reflects that the Veteran was diagnosed as having astigmatism, left worse than right; presbyopia; and a faint foreign body scar on the left central cornea, with possible slight effect on acuity.  

The Veteran also claims he received a stress fracture in his right leg during basic training in April or May 1978.  The Veteran asserts that after he was discharged, he developed chronic problems with his leg as a result of the stress fracture.  In post-service VA treatment records dated January 2010, the Veteran reported pain in his legs.

There is no medical opinion of record addressing whether any current vision condition or residuals of right femur stress fracture are related to service.  Accordingly, the Board finds that on remand a VA examination should be provided to address whether any current disabilities are related to service. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his vision condition or residuals of right femur stress fracture, and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2 ); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of and eye problems, to specifically include his left eye, as well as any residuals of a right femur stress fracture.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right femur stress fracture and an eye disability, and in particular residuals of a left eye injury, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature, onset, and etiology of any residuals of right femur stress fracture and vision condition found to be present.  The claims folder should be made available to, and reviewed by the examiners, with such review noted in the provided examination report.  The examiners should record the full history of the conditions, as appropriate, including the Veteran's account of symptomatology.  

The examiners should also advance an opinion as to whether it is at least as likely as not that any residuals of right femur stress fracture or vision condition had its onset during active service; or, is causally related to the Veteran's service; or, was manifested within one year of discharge from service. 

The examination reports must reflect the examiners' consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail. 

The examiners must provide rationale for any and all opinions expressed, which should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


